Citation Nr: 9902583	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for intestinal 
parasitism, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty during World War II and was 
a prisoner of war (POW) of the Japanese Government from April 
to September 1942.

This matter is currently before the Board of Veterans 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

In November 1994, the veteran filed a substantive appeal to a 
November 1994 statement of the case.  At that time, the 
issues before the RO included entitlement to service 
connection for neuritis, entitlement to a total rating based 
on individual unemployability due to service-connected 
conditions, and entitlement to additional benefits based on 
the veterans spouses need for regular aid and attendance.  
Since this time, the RO has granted the claims of entitlement 
to service connection for neuritis, a total rating based on 
individual unemployability due to service-connected 
conditions, and entitlement to additional benefits based on 
the veterans spouses need for regular aid and attendance.  
Accordingly, these claims have been granted and, under the 
guidance supplied by the United States Court of Veterans 
Appeals (Court) in AB v. Brown, 6 Vet. App. 35 (1993) and the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to these issues.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, these claims are not before the Board 
at this time.

With regard to claims of entitlement to increased evaluations 
for service-connected post-traumatic stress disorder (PTSD) 
and intestinal parasitism, while the veteran is currently 
receiving a total rating based on individual unemployability 
due to his service-connected disabilities, based on an 
October 1998 communication, it appears that the veteran 
wishes these claims to be fully adjudicated.  Accordingly, 
based on the guidance supplied by the Court in AB, the Board 
must now fully adjudicate these claims.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained by the RO.

3.  The veterans symptoms of PTSD include occasional 
nervousness, occasional poor sleep, and occasional anxiety 
episodes.

4.  The medical evidence of record does not demonstrate that 
the veterans PTSD causes intermittent periods of inability 
to perform occupational tasks due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks, a 
chronic sleep impairment, or mild memory loss.

5.  The medical evidence of record and the veterans 
complaints do not demonstrate a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms do 
not result in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce a definite 
industrial impairment.

6.  The residuals of the veterans service-connected 
intestinal parasitism include, at best, regular constipation 
and mild stomach pain.

7.  The medical evidence of record and the veterans 
complaints do not demonstrate severe symptoms of intestinal 
parasitism.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1998) and 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996),

2.  The criteria for a disability evaluation in excess of 
10 percent for intestinal parasitism have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.114, Diagnostic Code 7324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the veterans contentions and the Courts 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  In 
light of the evaluations and the extensive efforts the RO has 
made to obtain pertinent medical records, as will be noted 
below, the Board finds that the VA has met its duty to assist 
the veteran in the development of these claims, as mandated 
by 38 U.S.C.A. § 5107(a).

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1.  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
veterans service-connected disabilities in relationship to 
their history, the Board will concentrate its efforts to 
determine the nature and extent of the current disability to 
determine the proper evaluation.

Background

The veteran filed his initial claims in July 1992, decades 
after his active service ended in April 1946.  At that time, 
the veteran made no reference to either an intestinal 
disorder or PTSD-related symptoms.  At the request of the RO, 
a series of VA examinations were performed.  During these 
evaluations, the veteran described harsh treatment while a 
POW of the Japanese during World War II.  In a February 1993 
VA psychiatric evaluation, he noted nervousness and was 
diagnosed with PTSD.  At this time, no digestive disorder was 
indicated.  Upper gastrointestinal and colon barium enema 
testing revealed no disability.

In March 1994, the RO received a statement from the veterans 
physician indicating treatment for acute gastric neuritis.  
In an April 1994 VA psychiatric examination, the veteran was 
again diagnosed with PTSD.  At that time, he denied 
hallucinations, nightmares and flashbacks.  In an April 1994 
VA evaluation, he was diagnosed with intestinal parasitism.  
During this evaluation, the examiner stated that this 
condition would not affect the veterans employment 
abilities.

In neither his notice of disagreement nor substantive appeal 
did the veteran refer to specific PTSD or intestinal 
symptoms.  A very weak physical condition was indicated.  In 
June 1996, the RO attempted to obtain additional medical 
records from private physicians who had treated the veteran.  
Additional medical records were obtained.  In an undated 
clinical record, gastritis was diagnosed.  However, no 
reference is made to an intestinal disorder or PTSD-related 
symptoms.

At the request of the RO, the veteran underwent a series of 
additional VA evaluations.  In a September 1997 psychiatric 
evaluation, the veteran was found mentally competent to 
handle funds.  He was diagnosed with PTSD.  A Global 
Assessment of Functioning (GAF) of 80 was reported, 
indicating that if symptoms were present, they were transient 
and expectable reactions to psychosocial stressors, revealing 
no more than a slight impairment in social, occupational, or 
school functioning.  At that time, the examiner was of the 
opinion that the veterans PTSD was in reversion and could 
not be a contributory factor to his unemployability.

In February 1998, the RO made an additional attempt to obtain 
pertinent medical records regarding the nature and extent of 
the veterans current disability.  Additional medical records 
were obtained.  Again, no reference is made to PTSD-related 
difficulties or intestinal problems. 

In July 1998, the veteran noted that he had been treated for 
pains in the stomach, abdomen, intestine and for other 
disorders.  He indicated that he was still confined at 
said institution for further treatment.  Medical records 
from this facility, the Quezon Memorial Hospital Compound, 
were obtained.  They indicate that the veteran was diagnosed 
with diverticulum of the ascending colon.  A July 1998 barium 
enema test revealed no sign of obstruction from the rectum up 
to the cecum with reflux into the small intestines.  The 
evaluators impression was of a colonic diverticulum.

In light of the veterans July 1998 statement, the veteran, 
at the request of the RO, underwent an additional series of 
VA evaluations.  In a July 1998 evaluation of the veterans 
stomach, no evidence of active peptic ulcer disease was 
found.  Evaluation of the veterans intestines failed to note 
a disability.  Slight undernourishment was indicated.  At 
that time, the veteran complained of epigastric-area pain 
when hungry or when he overeats.  Episodes of abdominal 
colic, 2 to 3 times a week, were relieved by food and the 
intake of antacids. 

At a September 1998 VA psychiatric evaluation, the veteran 
complained of occasional nervousness with sudden onset 
precipitated by being startled or by bad news.  Sleep was 
poor.  The veteran indicated he preferred to be alone and was 
easily startled.  Psychiatric evaluation revealed no 
delusions, hallucinations or inappropriate behavior.  No 
suicidal or homicidal thoughts were found.  Orientation to 
person, place and time and an adequate memory were noted.  No 
impaired impulse control was found.  The veteran was 
diagnosed with PTSD.  A GAF score of 70 was reported, noting 
mild symptoms, but generally functioning pretty well.

In October 1998, the veteran stated that he had no comment on 
the issue of PTSD and the evaluation of his intestinal 
parasitism.  He requested the case be reviewed by the Board.

Entitlement to an Increased Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veterans disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Further, if there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the rating criteria.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1998), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veterans psychiatric disability in light of both the new and 
old rating criteria. 

In evaluating the veterans condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  In the 
statement of the case dated November 1994, the veteran was 
provided the old rating criteria.  At this time, the 
veterans condition was clearly evaluated by the RO under 
this criteria.  In the September 1998 supplemental statement 
of the case, the veteran was provided the new rating 
criteria.  At that time, the condition was clearly evaluated 
by the RO under the new criteria.  Thus, there is no 
prejudice to the veteran in the Board proceeding with the 
evaluation of this claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a president opinion, dated November 9, 1993, the General 
Council of the VA concluded that definite is to be 
construed as distinct, unambiguous, and moderately large to 
degree.  It represents the degree of social and industrial 
inadaptability that is more than moderate but less than 
large. VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term definite. 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1997).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a  single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders.  VA further 
observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individuals signs and symptoms as well as 
their effects on occupational and social 
functioning.  In essence, we have 
restructured the evaluation criteria so that 
it is the severity of the effects of the 
symptoms as described by the examiner that 
determines the rating.  

61 Fed.Reg. 52,696-52,697 (1996).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a general rating formula for mental 
disorders which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimants social and industrial 
impairment due to a mental disorder was most 
accurately characterized as total, 
severe, considerable, definite, or 
mild.  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

As noted above, precedent opinions of the chief legal officer 
of VA are binding on the Board.  38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1998).

Based on the medical evidence, the veterans symptoms of PTSD 
include occasional nervousness, occasional poor sleep, and 
occasional anxiety episodes.  The veterans GAF scores 
indicate mild difficulties in social and occupational 
functioning.  The VA evaluations of August 1998 and April 
1994 would not support an increase in this service-connected 
evaluation.  The veteran himself has noted little in way of 
symptomatology that would support an increased evaluation.  
In statements provided to the RO over the last five years, he 
makes little reference to any symptoms he associates with 
PTSD.  For example, while indicating that he is unable to 
work, he does not indicate that his service-connected PTSD 
causes him to be unemployed.  The veteran instead appears to 
indicate his weakened condition is due to physical 
maltreatment by the Japanese in World War II.  The September 
1997 PTSD evaluation, which states that the veterans PTSD 
does not contribute to his unemployability, clearly does not 
support the claim for an increased evaluation.  As simply 
stated with the September 1998 VA psychiatric evaluation, the 
veteran deals with this condition pretty well.  

The VA evaluations, when taken as a whole, indicate a mild 
psychiatric disability with little evidence to support the 
10 percent evaluation currently assigned.  A review of the 
veterans treatment records and evaluations indicate no 
evidence of depressed mood, anxiety, suspiciousness, panic 
attacks, a chronic sleep impairment or mild memory loss.  
Thus, a 30 percent evaluation or higher under the new rating 
criteria is not warranted.  Further, the Board finds no 
evidence to find the veterans PTSD produces a definite 
industrial impairment.  Thus, a 30 percent evaluation or 
higher evaluation under the old rating criteria is also not 
warranted.  Accordingly, an increased evaluation under the 
old or new rating criteria is not warranted.


Entitlement to an Increased Evaluation for Intestinal 
Parasitism

Intestinal parasitism is not specifically listed within 
the rating schedule.  In such circumstances, when an unlisted 
condition is encountered, it is permissible to rate the 
disability under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (1998).  In this case, the veterans condition has 
been evaluated under 38 C.F.R. § 4.11, Diagnostic Code 7324 
(intestinal or hepatic distomiasis) (1998).  Under this 
Diagnostic Code, severe symptoms warrant a 30 percent 
evaluation, moderate symptoms warrant a 10 percent evaluation 
and mild or no symptoms warrant a noncompensable evaluation.  

The residuals of the veterans service-connected intestinal 
parasitism include, at best, regular constipation and mild 
stomach pain.  Based on a review of the VA examinations as a 
whole, the Board finds that the medical evidence of record 
supports the conclusion that the veteran does not suffer from 
severe symptoms associated with intestinal parasitism.  An 
episode of abdominal colic 2 to 3 times a week, relieved by 
food and the intake of antacids, does not indicate a 
severe disability.  While the use of antacids on a 
regular basis to treat this condition is indicated, VA 
evaluations performed over the last six years would support 
the conclusion that this disability, when taken as a whole, 
produces, at best, moderate symptoms that require only 
sporadic treatment.  The outpatient treatment records and 
medical records supplied by private health care providers 
would support this determination.  The lack, in several 
evaluations, of objective findings and the failure, on some 
occasions, for an evaluator to even diagnose the veteran with 
any form of intestinal disorder supports this conclusion.  
The veterans own complaints, when taken as a whole, also 
support the conclusion that the symptoms are moderate in 
nature.  Accordingly, a 30 percent evaluation under 
Diagnostic Code 7324 is not warranted.  

The Board has also considered all of the potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However, a 
review of 38 C.F.R. § 4.114 (the schedule of ratings of the 
digestive system) and § 4.130 (the schedule rating of mental 
disorders) fails to reveal a basis upon which to assign an 
increased evaluation for the reasons discussed therein.  
Neither the veterans complaints or a review of both private 
and VA treatment records provides a basis to find the 
intestinal disorder to be more than moderately disabling or 
the PTSD condition to be more than mildly disabling.  
Accordingly, the veterans claims must be denied.

In evaluating the veterans PTSD and intestinal parasitism, 
the Board has considered whether an extraschedular evaluation 
is warranted.  The veteran has not specifically requested an 
extraschedular evaluation.  Accordingly, the issue of 
entitlement to an extraschedular disability rating is not 
before the Board at this time.  Floyd v. Brown, 9 Vet. App 
88, 95 (1996) and VAOPGCPREC. 6-96 (August 16, 1996), 61 
Fed.Reg. 66749 (1996).  Based on a review of the current 
evidence of record, the Board finds that the issue of 
extraschedular entitlement under § 3.321(b)(1) has not been 
raised by the record.  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993) and Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  There is no indication that the veterans service 
connected disabilities influence employability in ways not 
contemplated by the rating schedule.  In this regard, it is 
important to note that the veteran has been found totally 
disabled due to service-connected disabilities not at issue 
in this appeal.  Further, the VA evaluators themselves have 
clearly indicated that the PTSD and intestinal parasitism do 
not affect the veterans employability.  In any event, if the 
veteran wishes to raise this issue, he must raise this issue 
specifically with the RO.  This issue is not before the Board 
at this time.



ORDER

Entitlement to an increased evaluation for PTSD, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for intestinal 
parasitism, currently rated as 10 percent disabling, is 
denied.


		
Richard B. Frank	
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.






- 2 -
